

OPERATING AGREEMENT
OF
ACADIA GP, LLC


March 16, 2011




THIS OPERATING AGREEMENT (“Operating Agreement”) is made and entered into as of
March 16, 2011 by Kingsway America Inc. (the “Member”), the sole member of
ACADIA GP, LLC, a Delaware limited liability company (the “Company”).


WITNESSETH:


WHEREAS, the Company has been organized as a limited liability company under the
laws of the State of Delaware effective on or about March 15, 2011, and the
Member wishes to enter into this Operating Agreement to set forth certain terms
and conditions on which certain affairs of the Company shall be conducted.


NOW THEREFORE, the Member does hereby covenant and agree as follows:


ARTICLE 1
PURPOSE AND POWERS OF COMPANY


1.1.    Purpose. The sole purpose of the Company shall be to act as a General
Partner of Acadia Acquisition Partners, L.P. (“AAP LP”) and to engage in such
other activities as are related or incidental to the foregoing purpose.


ARTICLE 2    
MEMBERS AND MANAGERS


2.1.    Limitation of Liability. Each Member’s liability shall be limited as set
forth in this Operating Agreement, the Delaware Limited Liability Company Act,
as codified at 6 Del. Code § 18-101 et seq. as the same may be amended from time
to time (the “Act”) and other applicable law. The failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
and the management of its business or affairs under this Operating Agreement or
the Act shall not be grounds for imposing personal liability on a Member for the
liabilities of the Company.


2.2.    Management.


(a)    Manager Generally. The business, property and affairs of the Company
shall be managed by two Managers, who shall initially be Larry G. Swets, Jr. and
William A. Hickey, Jr.


(b)    Authority of Managers. The Managers have and shall continue to have full
exclusive and complete discretion, power and authority, subject to the other,
specific provisions of this Operating Agreement and applicable law, to direct,
manage, control and administer the business, property and affairs of the
Company, to make all decisions affecting the business, property and affairs of
the Company, to act for and bind the Company and to take such actions as may be
necessary, appropriate, advisable or convenient to further or accomplish the
Company’s purposes. Except for non-material actions of the Company, the
unanimous consent of the Managers shall be required for any Company actions,
including but not limited to:
(i)    incurring any Company expense in excess of $25,000;
(ii)    admitting any new members to the Company;
(iii)    agreeing to any Sale (as defined in the Agreement of Limited
Partnership of AAP LP) of AAP LP;
(iv)    selling all or substantially all of the Company’s interests in AAP LP;
(v)    withdrawing or resigning as the General Partner of AAP LP; or
(vi)    agreeing to dissolve and/or liquidate the Company or AAP LP.


Notwithstanding the foregoing, the Company hereby authorizes William A. Hickey,
Jr. individually as a Manager to take all actions and make all decisions for the
Company with respect to the sale and a closing of the capital stock of Hamilton
Risk Management Co. from Kingsway America Inc. to HRM Acquisition Corp. and the
transactions related thereto, including executing consents and agreements.


The Member has agreed in the AAP LP Agreement of Limited Partnership that the
provisions of Section 2.2(a) and this Section 2.2(b) may not be amended without
the Majority Consent (as defined in the AAP LP Agreement of Limited
Partnership).


(c)    Term of Manager. Each Manager shall serve as a Manager until the first to
occur of his death or resignation or his removal as a Manager of the Company
pursuant to this Operating Agreement.


(d)    Resignation of Manager. A Manager may resign from his position as Manager
of the Company at any time by giving written notice of such resignation to the
Member, specifying the proposed effective date of such resignation. No
resignation of any Manager who is a Member shall, by itself, constitute a
withdrawal of such resigning Manager as a Member or otherwise affect the rights
and responsibilities of such resigning Manager as a Member.


(e)    Removal of Manager. Any Manager may be removed from his position as
Manager of the Company, at any time and for any reason, by the consent of the
Member.


(f)    Appointment of New Manager. The Member may appoint any person to be a
replacement Manager of the Company, at any time and for any reason (whether in
response to the death, resignation or removal of any Manager or otherwise).


(g)    Compensation. Unless otherwise agreed by the Member in writing, the
Managers and any officers of the Company shall serve the Company in those
capacities without compensation from the Company.


(h)    Absence of Managers. Notwithstanding anything to the contrary set forth
in this Operating Agreement, if, at the time of any actions and other matters
requiring the consent, vote or approval of the Managers, there is no Manager,
the Member may act for and bind the Company in their capacity as Members, and
may exercise all powers of the Managers set forth in this Operating Agreement
unless and until Managers have been designated pursuant to this Operating
Agreement.


2.3.    Indemnification. Each Manager and Member shall be indemnified by the
Company to the fullest extent permitted by the Act and other applicable law.


ARTICLE 3    
TAX MATTERS PARTNER


3.1.    Returns and Other Reports. The Managers shall appoint a Manager to be
the “Tax Matters Partner” of the Company. The Tax Matters Partner shall be
entitled to take such actions on behalf of the Company in any and all
proceedings with the Internal Revenue Service as he/she deems appropriate,
without regard for whether such actions result in a settlement of tax matters
favorable to some Members and adverse to other Members. The Tax Matters Partner
shall be reimbursed by the Company for all costs and expenses incurred by
him/her in connection with any such proceeding and to be indemnified by the
Company (solely out of Company assets) with respect to any action brought
against him/her in connection with the settlement of any such proceeding.


3.2.    Partnership Treatment Under Code. The Member hereby agrees to have the
Company be taxed as a partnership for income tax purposes under the Code.










[intentionally left blank - signature page follows]




[signature page to Operating Agreement of Acadia GP, LLC]






The undersigned, being the sole Member of the Company, hereby agrees,
acknowledges and certifies that the foregoing Operating Agreement constitutes
the sole and entire Operating Agreement of the Company, as adopted by the sole
Member of the Company as of the date first written above.




KINGSWAY AMERICA INC.




By: /s/ William A. Hickey, Jr.
       William A. Hickey, Jr.
       Vice President and Chief Operating
       Officer




By: /s/ Hassan R. Baqar
       Hassan R. Baqar
       Its Vice President








